Case: 16-20741      Document: 00514269964         Page: 1    Date Filed: 12/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-20741                                   FILED
                                  Summary Calendar                         December 12, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DERRICK TATUM,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-410-1


Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *
       Derrick Tatum appeals the 24-month, above-guidelines sentence he
received upon the revocation of his supervised release, which stemmed from
his conviction for possessing with intent to distribute cocaine base.                          He
contends that the district court committed reversible plain error by failing to
provide reasons for its decision to vary upward from the policy statement
guidelines range of 8-14 months. See U.S.S.G. § 7B1.4(a), p.s.; Puckett v.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20741     Document: 00514269964     Page: 2   Date Filed: 12/12/2017


                                  No. 16-20741

United States, 556 U.S. 129, 135 (2009). Tatum maintains that the error
affected his substantial rights because the court may have improperly relied
on the facts underlying his new law violations to support the variance, despite
the fact that Tatum pleaded not true to those unadjudicated offenses and
admitted to only technical violations of his supervised release conditions.
      Contrary to Tatum’s assertion, the record reflects that the district court
explicitly considered the Chapter Seven policy statements and the 18 U.S.C.
§ 3553(a) factors when determining the sentence to impose. Although the court
did not explicitly list the specific factors giving rise to the sentence above the
policy statement guidelines, statements made by the district court reflect
skepticism about Tatum’s attempts to deflect responsibility for his technical
violations of supervised release conditions and his assertions that he was
unaware of his obligation to inform his probation officer of his arrests.
See United States v. Kippers, 685 F.3d 491, 499 (5th Cir. 2012) (finding a
probation revocation sentence sufficient when the record reflected that the
court had considered relevant sentencing factors); United States v. Whitelaw,
580 F.3d 256, 261-62 (5th Cir. 2009) (indicating that a district court’s
sentencing explanation is sufficient if it reveals that the court considered the
parties’ arguments and had a reasoned basis for its decision).         Therefore,
Tatum has not shown clear or obvious error. See Puckett, 556 U.S. at 135; Rita
v. United States, 551 U.S. 338, 356 (2007).         Moreover, Tatum has not
demonstrated that any error affected his substantial rights, as he has not
shown that an additional explanation would have changed the sentence
imposed. See Whitelaw, 580 F.3d at 262-63.
      Accordingly, the judgment of the district court is AFFIRMED.




                                        2